1                                                       THE HONORABLE RICHARD A. JONES

2

3

4
                               UNITED STATES DISTRICT COURT
5                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
6
     In the Matter of the Complaint of Jose L.         IN ADMIRALTY
7    Pacheco as Owner of the 1980 Bayliner 2650
     Explorer, Vessel Identification No.               Case No. 2:17-cv-01915-RAJ
8    BLBA30EP0180, Registration No.
     WN193DX, for Exoneration From or                  ORDER FOR RETURN
9    Limitation of Liability                           OF SECURITY COSTS

10

11

12

13             THIS MATTER comes before the Court on Petitioner’s Unopposed Motion for

14   Return of Security Costs. Having considered the motion, and finding good cause, it is hereby

15   ORDERED that Petitioner’s Motion (Dkt. #29) is GRANTED. Pursuant to LCR 67, the

16   Clerk is authorized and directed to draw a check on the funds deposited in the registry of this

17   Court in the principal amount of $560.00 plus all accrued interest, minus any statutory user

18   fees, payable to “LeGros Buchanan & Paul, in Trust,” and mail the check to LeGros

19   Buchanan & Paul at 4025 Delridge Way SW, Suite 500, Seattle, Washington 98106-1271.

20             DATED this 23rd day of October, 2018.

21

22
                                                          A
                                                          The Honorable Richard A. Jones
                                                          United States District Judge
23


      ORDER FOR RETURN OF SECURITY COSTS - Page 1                                   Le Gros Buchanan
      Case No. 2:17-cv-01915-RAJ                                                         & Paul
                                                                                       4025 Delridge way sw
      {28750-00451830;2}                                                                      SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
                                                                                            (206) 623-4990
